DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because they recite abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-7 recite a series of steps, therefore claims 1-7 are a method/process which is within at least one of the four statutory categories.
Claims 8-20 recite a system/ machine, therefore claims 8-20 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 14 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 14 recites:
A work machine comprising: 

a main control device capable of generating main control information to control the implement based on main monitoring information regarding the implement; 
a secondary control device to: 
obtain the main control information and the main monitoring information from the main control device; 
obtain secondary monitoring information regarding the implement; 
determine, using a first reduced functionality processing technique, secondary control information regarding the implement based on the secondary monitoring information; 
select a second functionality processing technique based on the main control information, the main monitoring information, the secondary monitoring information, or the secondary control information; 
determine, using the second functionality processing technique, based on the main control information, the main monitoring information, the secondary monitoring information, or the secondary control information, that a critical error associated with the implement has occurred; 
determine a circumstance associated with the critical error; 
select, based on determining the circumstance, a control technique; and 
control the implement using the control technique.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “obtain…” “determine…” “select…” and “control…” encompass a human performing certain control technique by obtaining controlling and monitoring 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A work machine comprising: 
an implement; 
a main control device capable of generating main control information to control the implement based on main monitoring information regarding the implement; 
a secondary control device to: 
obtain the main control information and the main monitoring information from the main control device; 
obtain secondary monitoring information regarding the implement; 
determine, using a first reduced functionality processing technique, secondary control information regarding the implement based on the secondary monitoring information; 
select a second functionality processing technique based on the main control information, the main monitoring information, the secondary monitoring information, or the secondary control information; 
determine, using the second functionality processing technique, based on the main control information, the main monitoring information, the secondary monitoring information, or the secondary control information, that a critical error associated with the implement has occurred; 
determine a circumstance associated with the critical error; 
select, based on determining the circumstance, a control technique; and 
control the implement using the control technique.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using a main and a second control devices to perform certain control technique by obtaining controlling and monitoring information to determine that a critical error has occurred under certain circumstance, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing certain control technique by obtaining controlling and monitoring information to determine that a critical error has occurred under certain circumstance) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or 
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 14 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a main and a second control devices to perform certain control technique by obtaining controlling and monitoring information to determine that a critical error has occurred under certain circumstance amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 14 is ineligible under 35 USC §101.
Claims 1 and 8 recite analogous limitation to claims 14 above, and are therefore rejected for the same premise.
claims 2-7, 9-13 and 15-20 specify limitations that elaborate on the abstract idea of claims 1, 8 and 14 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, 8-11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20060293831, hereinafter Yano) in view of Takanashi et al. (US 20110264337, hereinafter Takanashi), and further in view of Lee (US 20200063640, hereinafter Lee).
Regarding claims 1, 8 and 14, Yano teaches a method, device and work machine comprising: 
an implement; 
a main control device capable of generating main control information to control the implement based on main monitoring information regarding the implement (See at least Yano: Fig. 1, element 110, Para. 0073, 0074);
a secondary control device to: 
obtain the main control information and the main monitoring information from the main control device (See at least Yano: Fig. 1, element 120Para. 0090);
…
determine, using a first reduced functionality processing technique, secondary control information regarding the implement based on the secondary monitoring information (See at least Yano: Fig. 19, Para. 0142);
select a second functionality processing technique based on the main control information, the main monitoring information, the secondary monitoring information, or the secondary control information (See at least Yano: Para. 0142);
determine, using the second functionality processing technique, based on the main control information, the main monitoring information, the secondary monitoring information, or the secondary  (See at least Yano: Para. 0142);…
Yet, Yano does not explicitly teach:
…obtain secondary monitoring information regarding the implement; 
…based on the secondary monitoring information; 
determine a circumstance associated with the critical error; 
select, based on determining the circumstance, a control technique; and 
control the implement using the control technique.
However, in the same field of endeavor, Takanashi teaches:
…obtain secondary monitoring information regarding the implement (See at least Takanashi: Para. 0010);
…based on the secondary monitoring information (See at least Takanashi: Para. 0010);
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method, device and work machine of Yano, to incorporate obtaining secondary monitoring information, as taught by Takanashi, for the benefit of improving the working efficiency (see at least Takanashi: Para. 0009).
Yet, Yano in combination with Takanashi does not explicitly teach:
determine a circumstance associated with the critical error; 
select, based on determining the circumstance, a control technique; and 
control the implement using the control technique.
However, in the same field of endeavor, Lee teaches:
determine a circumstance associated with the critical error (See at least Takanashi: Para. 0095);
 (See at least Takanashi: Para. 0095); and
control the implement using the control technique (See at least Takanashi: Para. 0095).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method, device and work machine of Yano in combination with Takanashi, to incorporate control technique selection, as taught by Lee, for the benefit of protecting equipment (see at least Lee: Para. 0095).

Regarding claim 2, Yano in combination with Takanashi and Lee teaches the method of claim 1. Yano further teaches:
 wherein the control technique is: 
an increased functionality control technique; or a reduced functionality control technique, wherein the reduced functionality control technique has reduced functionality with respect to the main control technique (See at least Yano: Para. 0172).

Regarding claim 4, Yano in combination with Takanashi and Lee teaches the method of claim 1. Yano further teaches:
wherein determining that the critical error associated with the implement has occurred comprises:  
determining, based on the main control information, a first control command; 
determining, based on the secondary control information, a second control command; and 
determining that the first control command does not match the second control command (See at least Yano: Para. 0012).

claim 9, Yano in combination with Takanashi and Lee teaches the device of claim 8. Yano further teaches:
wherein the main control information is determined by the different device based on alternative monitoring information regarding the implement, (See at least Yano: Para. 0084-0087), 
wherein the monitoring information includes data regarding the implement that is different than data regarding the implement that is included in the alternative monitoring information (See at least Yano: Para. 0084-0087).

Regarding claim 10, Yano in combination with Takanashi and Lee teaches the device of claim 8. Yano further teaches:
wherein the one or more processors, when determining that the critical error associated with the implement has occurred, are to: 
identify, based on the main control information, at least one first control command; 
identify, based on the secondary control information, at least one second control command; 
determine a particular first control command, of the at least one first control command, and a particular second control command, of the at least one second control command, 
wherein the particular first control command corresponds to the particular second control command; and 
determine that the particular first control command and the particular second control command are inconsistent (See at least Yano: Para. 0088).

Regarding claim 11, Yano in combination with Takanashi and Lee teaches the device of claim 8. Yano further teaches:

identify, based on the main control information, a plurality of first control commands; 
identify, based on the secondary control information, at least one second control command, 
wherein a first number of commands associated with the plurality of first control commands is greater than a second number of commands associated with the at least one second control command; and 
determine that a particular first control command, of the plurality of first control commands, and a particular second control command, of the at least one second control command, are inconsistent, 
wherein the particular first control command corresponds to the particular second control command (See at least Yano: Para. 0088).

Regarding claim 15 Yano in combination with Takanashi and Lee teaches the work machine of claim 14. Yano further teaches:
wherein the second functionality processing technique is: 
an unenhanced second reduced functionality processing technique; or 
an enhanced second reduced functionality processing technique, 
wherein the enhanced second reduced functionality processing technique has one or more additional capabilities with respect to the unenhanced second reduced functionality processing technique (See at least Yano: Fig. 19, Para. 0142; Para. 0172).

Regarding claim 17 Yano in combination with Takanashi and Lee teaches the work machine of claim 15. Yano further teaches:

a faster processing rate capability, 
a faster data link rate capability, 
a faster diagnostic capability, 
a faster sensor data update rate, 
a higher data resolution processing capability, or 
a low power capability (See at least Yano: Para. 0029).

Regarding claim 18 Yano in combination with Takanashi and Lee teaches the work machine of claim 15. Yano further teaches:
wherein the second functionality processing technique is the enhanced second reduced functionality processing technique, 
wherein the secondary control device, when determining that the critical error associated with the implement has occurred, is to: 
determine that the critical error associated with the implement has occurred based on utilizing the one or more additional capabilities of the enhanced second reduced functionality processing technique (See at least Yano: Para. 0084-0087).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Takanashi and Lee as applied to claim 1 above, and further in view of Butler (US 20170300040, hereinafter Butler).
Regarding claim 3, Yano in combination with Takanashi and Lee teaches the method of claim 1. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:

determining the secondary control information by searching a lookup table based on the monitoring information.
However, in the same field of endeavor, Butler teaches:
wherein determining the secondary control information regarding the implement comprises: 
determining the secondary control information by searching a lookup table based on the monitoring information (See at least Butler: Para. 0019).
It would have been obvious to one of ordinary skill in the art to include in the method of Yano in combination with Takanashi and Lee with lookup table as taught by Butler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase efficiency.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Takanashi and Lee as applied to claim 1 above, and further in view of Du et al. (US 20160208832, hereinafter Du).
Regarding claim 5, Yano in combination with Takanashi and Lee teaches the method of claim 1. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:
wherein determining that the critical error associated with the implement has occurred comprises:  
determining, based on the monitoring information, that a sensor device associated with generating the monitoring information has failed.
However, in the same field of endeavor, Du teaches:

determining, based on the monitoring information, that a sensor device associated with generating the monitoring information has failed (See at least Du: Para. 0053).
It would have been obvious to one of ordinary skill in the art to include in the method of Yano in combination with Takanashi and Lee with failed sensor as taught by Du since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will identify system malfunction.

Claims 6, 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Takanashi and Lee as applied to claims 1, 8 and 14 above, and further in view of Singh et al. (US 10017912, hereinafter Singh).
Regarding claim 6, Yano in combination with Takanashi and Lee teaches the method of claim 1. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:
wherein determining the circumstance associated with the critical error comprises:  
determining, based on the monitoring information, a measurement associated with a property of the implement; 
determining that the measurement satisfies a particular threshold; and 
determining a particular circumstance based on the measurement satisfying the particular threshold.
However, in the same field of endeavor, Singh teaches:
wherein determining the circumstance associated with the critical error comprises:  

determining that the measurement satisfies a particular threshold; and 
determining a particular circumstance based on the measurement satisfying the particular threshold (See at least Singh: Claim1).
It would have been obvious to one of ordinary skill in the art to include in the method of Yano in combination with Takanashi and Lee with satisfying threshold as taught by Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will identify system error.

Regarding claim 12, Yano in combination with Takanashi and Lee teaches the device of claim 8. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:
wherein the one or more processors, when controlling the implement, are to:
control the implement to move to a default position at a variable speed when the selection is the increased functionality control technique.
However, in the same field of endeavor, Singh teaches:
wherein the one or more processors, when controlling the implement, are to:
control the implement to move to a default position at a variable speed when the selection is the increased functionality control technique (See at least Singh: Claim1).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yano in combination with Takanashi, to (see at least Singh: Col. 1, lines 45-49).

Regarding claim 13, Yano in combination with Takanashi and Lee teaches the device of claim 8. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:
wherein the one or more processors, when controlling the implement to move, are to:
control the implement to move to a default position at a constant speed when the selection is the reduced functionality control technique.
However, in the same field of endeavor, Singh teaches:
wherein the one or more processors, when controlling the implement to move, are to:
control the implement to move to a default position at a constant speed when the selection is the reduced functionality control technique (See at least Singh: Claim1).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yano in combination with Takanashi, to incorporate move to a default position, as taught by Singh, for the benefit of being accurate and efficient (see at least Singh: Col. 1, lines 45-49).

Regarding claim 16, Yano in combination with Takanashi and Lee teaches the work machine of claim 15. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:
wherein the secondary control device, when selecting the second functionality processing technique, is to:   
determine whether a parameter associated with the implement satisfies a threshold; and 

select, after determining that the parameter does not satisfy the threshold, the enhanced second reduced functionality processing technique.
However, in the same field of endeavor, Singh teaches:
wherein the secondary control device, when selecting the second functionality processing technique, is to:   
determine whether a parameter associated with the implement satisfies a threshold; and 
select, after determining that the parameter satisfies the threshold, the unenhanced second reduced functionality processing technique; or 
select, after determining that the parameter does not satisfy the threshold, the enhanced second reduced functionality processing technique (See at least Singh: Claim1).
It would have been obvious to one of ordinary skill in the art to include in the method of Yano in combination with Takanashi and Lee with satisfying threshold as taught by Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will identify system error.

Regarding claim 19, Yano in combination with Takanashi and Lee teaches the work machine of claim 14. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:
wherein the secondary control device, when determining that the critical error associated with the implement has occurred, is to: 

determine, based on the main control information, a control command associated with the property of the implement; and 
determine that the measurement is inconsistent with the control command.
However, in the same field of endeavor, Singh teaches:
wherein the secondary control device, when determining that the critical error associated with the implement has occurred, is to: 
determine, based on the main monitoring information, a measurement associated with a property of the implement; 
determine, based on the main control information, a control command associated with the property of the implement; and 
determine that the measurement is inconsistent with the control command (See at least Singh: Claim1).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yano in combination with Takanashi, to incorporate determining inconsistent command, as taught by Singh, for the benefit of being accurate and efficient (see at least Singh: Col. 1, lines 45-49).

Regarding claim 20, Yano in combination with Takanashi and Lee teaches the work machine of claim 14. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:

determine, based on the secondary monitoring information, a measurement associated with a property of the implement; 
determine, based on the secondary control information, a control command associated with the property of the implement; and 
determine that the measurement is inconsistent with the control command.
However, in the same field of endeavor, Singh teaches:
wherein the secondary control device, when determining that the critical error associated with the implement has occurred, is to: 
determine, based on the secondary monitoring information, a measurement associated with a property of the implement; 
determine, based on the secondary control information, a control command associated with the property of the implement; and 
determine that the measurement is inconsistent with the control command (See at least Singh: Claim1).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yano in combination with Takanashi, to incorporate determining inconsistent command, as taught by Singh, for the benefit of being accurate and efficient (see at least Singh: Col. 1, lines 45-49).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Takanashi and Lee as applied to claim 1 above, and further in view of Taylor et al. (US 20180127951, hereinafter Taylor).
Regarding claim 7, Yano in combination with Takanashi and Lee teaches the method of claim 1. 
Yet, Yano in combination with Takanashi and Lee does not explicitly teach:
wherein selecting the control technique comprises: 
selecting a reduced functionality control technique when the circumstance is determined to be a non-urgent circumstance; or 
selecting an increased functionality control technique when the circumstance is determined to be an urgent circumstance.
However, in the same field of endeavor, Taylor teaches:
selecting a reduced functionality control technique when the circumstance is determined to be a non-urgent circumstance; or 
selecting an increased functionality control technique when the circumstance is determined to be an urgent circumstance (See at least Taylor: Para. 0032).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yano in combination with Takanashi, to incorporate control technique under non-urgent circumstance, as taught by Taylor, for the benefit of extending the life of or preventing damage to the machine (see at least Taylor: Para. 0032).

Conclusion
Examiner notes: regarding the rejected independent claims, if the claim language could be written in a way that is more specific and narrower according to the specification, such as the specific control function of the second control device and the specific functionality of the control technique including specific steps, it would be potentially helpful for further the prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner




/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663